Dissenting Opinion by
Judge Mencer :
I respectfully dissent. In LaFleur v. Cleveland Board of Education, 326 F. Supp. 1208 (N.D. Ohio 1971), it was held that a school board regulation requiring leave of absence of pregnant school teachers was reasonable and did not unconstitutionally discriminate against women whose condition was attendant to their sex. I am in full accord. See Cohen v. Chesterfield County School Board, 326 F. Supp. 1159 (E.D. Va. 1971), where similar regulation was held to be unconstitutional.
However, here we are dealing with a school board regulation requiring complete termination of employ*671ment of pregnant school teachers. My research indicates that this case presents a question of first impression in this Commonwealth. The majority cites two Pennsylvania cases but both seem to me to be inapposite. In Brown Case, 347 Pa. 418, 32 A. 2d 565 (1943), the school board had no regulation dealing with the situation of a female employee who became pregnant. More significantly to the instant case, Brown held that a teacher who is incapacitated due to her pregnant condition is not entitled to a sick leave. The Court held that her dismissal was due to her physical incapacity to discharge her duties which constituted incompetency. Here the testimony failed to substantiate a charge of incompetency but rather proved that appellant was fully competent to perform her duties. The Secretary of Education specifically so found and stated that “[i]t is evident that the only basis for discharge was the continuation of teaching, contrary to the Board’s regulation relative to pregnancy and its requirement of termination of employment.” In Ambridge Borough School District’s Board of School Directors v. Snyder, 346 Pa. 103, 29 A. 2d 34 (1942), the Board’s regulation provided that all pregnant teachers take a. maternity leave of absence and the refusal to do so was just ground for dismissal. The regulation was held to be reasonable and this holding is consistent with LaFleur v. Cleveland Board of Education, supra, with which I am in accord.
However, our instant problem is the reasonableness of a regulation that terminates employment because a teacher becomes pregnant rather than one that requires the teacher to take a leave of absence. The two cases cited by the majority do not assist me in resolving the problem.
Section 1122 of the Public School Code of 1949, Act of March 10, 1949, P. L. 30, as amended, 24 P.S. §11-1122, provides in pertinent part: “The only valid causes for termination of a contract heretofore or hereafter *672entered into with a professional employe shall be immorality, incompetency, intemperance, cruelty, persistent negligence, mental derangement, advocation of or participating in un-American or subversive doctrines, persistent and wilful violation of the school laws of this Commonwealth on the part of the professional employe
Here appellant’s pregnant condition was established not to have resulted, in incompetency. and the lower court did not conclude otherwise. Accordingly, I must conclude that the School Board was without power or authority to terminate the contract of a professional employee with tenure by a regulation dealing with the situation of a female employee who becomes pregnant. I believe Goff v. Shenandoah Borough School District, 154 Pa. Superior Ct. 239, 35 A. 2d 900 (1944), supports my conclusion. In Goff it was held that the marriage of a female teacher with tenure would not justify dismissal of the teacher, whether or not the marriage was in violation of a rule or regulation passed by the school board. In the absence of the factor of incompetency resulting from the physical condition of pregnancy, I can discern no real difference between a. dismissal because one marries, held improper in Goff, and a dismissal because one becomes pregnant.
I would sustain the appeal and direct appellant’s reinstatement to her position with appellee School District.